PAGE, J.
The action was to recover the purchase price of goods sold and delivered. The sale of the goods and their delivery at the place where defendant had carried on business for a number of years was admitted. It does not appear from the evidence that he was not conducting business at that place during all the period of the transactions in suit.
The sole question litigated was that of liability. It was proved that the defendant’s son Eli purchased the goods at auction, that they were billed to the defendant, and paid by checks signed in the defendant’s name by Eli, who was duly authorized. Although considerable competent evidence was erroneously excluded at the trial, sufficient evidence of the course of dealing and ratification of Eli’s purchase from the plaintiff to establish prima facie Eli’s agency, and the consequent liability of the defendant to. the plaintiff, was adduced.
The judgment will be reversed, and a new trial granted, with $30 costs to the appellant to abide the event. All concur.